United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2141
Issued: July 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 19, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ July 31, 2006 nonmerit decision denying her reconsideration request
on the grounds that her request was untimely filed and failed to demonstrate clear evidence of
error. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over this
nonmerit decision. The last merit decision of the Office was its November 13, 2003 decision
concerning appellant’s wage-earning capacity and pay rate for compensation. Because more
than one year has elapsed between the last merit decision and the filing of this appeal on
September 19, 2006, the Board lacks jurisdiction to review the merits of this claim.1

1

The record contains a January 10, 2006 decision of the Board finding that the Office properly denied appellant’s
request for further review of the merits of her claim under 5 U.S.C. § 8128(a). In the absence of further review by
the Office on the issue addressed by the decision, the subject matter reviewed is res judicata and is not subject to
further consideration by the Board. 5 U.S.C. § 8128; Clinton E. Anthony, Jr., 49 ECAB 476 (1998). Appellant did
not seek reconsideration of the Board’s January 10, 2006 decision pursuant to 20 C.F.R. § 501.7(a). A decision of
the Board is final upon the expiration of 30 days from the date of the decision. 20 C.F.R. § 501.6(d).

ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits of her claim on the grounds that her request was untimely filed and failed to
demonstrate clear evidence of error.
FACTUAL HISTORY
On December 17, 1980 appellant, then a 32-year-old injury compensation specialist, filed
an occupational disease claim alleging that she sustained an employment-related aggravation of
her intestinal condition. The Office accepted that she sustained a temporary aggravation of
Crohn’s disease. The Office later accepted, in 1984, that appellant sustained severe depression
due to employment factors. Appellant last worked for the employing establishment in
October 1982 and retired on disability retirement effective March 16, 1983.
In early 2000, appellant began to participate in a new vocational rehabilitation program
after failing in prior rehabilitation attempts. The Office received a December 1, 1999 report
from her attending clinical psychologist, Dr. Henry Levy, indicating that she could work four
hours per day. In November 2000 appellant successfully completed a six-month training
program in desktop publishing, which included coursework in computer graphics and business
practices. In a report dated June 6, 2002, Dr. Irvin D. Godofsky, an attending Board-certified
psychiatrist and neurologist, stated that appellant was capable of working four to six hours per
day.
By decision dated July 1, 2002, the Office adjusted appellant’s compensation based on its
determination that she was capable of performing the constructed position of graphic designer
for four hours per day. Appellant’s vocational rehabilitation counselor determined that the
position, which involved designing art and copy layouts for visual communications media, was
reasonably available in her commuting area and paid $15.00 dollars per hour. The Office
applied the principles set forth in the Shadrick decision to determine the pay rate for appellant’s
compensation.2
In statements dated July 20, September 4 and October 3, 2002, appellant argued that the
Office improperly adjusted her compensation based on her ability to perform the constructed
position of graphic designer because it did not take into consideration all the residuals of her
injury, all significant preexisting impairments and all pertinent nonmedical factors such as her
age and prior job experience. She contended that she did not have the necessary vocational skills
to work as a graphic artist because her training program was not comprehensive, that employers
were only looking for full-time workers with advanced skills to work as graphic designers and
that her emotional condition and the physical effects of her Crohn’s disease were not adequately
considered. Appellant also alleged that the $15.00 per hour rate of pay chosen for the graphic
designer position was too high and should have been based on actual wages of $10.00 per hour,
that an improper figure was used for the current salary of the position she held when injured and
that consideration was not given to the fact that she would have received merit based and step
2

See Albert C. Shadrick, 5 ECAB 376 (1953).

2

increases in salary if she had not stopped work due to her employment injury. She submitted
numerous medical reports and documents regarding her job duties, earnings, past job
performance and job search efforts. An Office hearing representative performed a review of the
written record and, by decision dated and finalized November 26, 2002, affirmed the July 1,
2002 decision.
By letter dated October 28, 2003, appellant requested reconsideration of her claim and
repeated a number of the arguments she had made in her July 20, September 4 and October 3,
2002 statements. She submitted additional evidence in support of her claim, including medical
reports, documents concerning entitlement to Medicare benefits, lists of appointments for
physical and emotional ailments, as well as more documents regarding her job duties, earnings,
past job performance and job search efforts. By decision dated November 13, 2003, the Office
reviewed appellant’s claim on the merits and affirmed its prior decisions regarding her wageearning capacity and pay rate for compensation.
By letter dated November 10, 2004, appellant requested reconsideration of her claim.
She provided argument which was similar to those she previously made and submitted more
documents concerning Medicare benefits, medical appointments, diagnostic testing, job duties,
earnings, past job performance and job search efforts. She submitted a November 10, 2004
report of Dr. Alvin Trotter, an attending Board-certified internist. By decision dated January 14,
2005, the Office denied appellant’s request for merit review of her claim.
By decision dated January 10, 2006, the Board found that the Office properly denied
appellant’s request for further review of the merits of her claim under 5 U.S.C. § 8128(a). The
Board noted that much of the evidence and argument appellant submitted in connection with her
reconsideration request had previously been considered by the Office. The Board found that
some of the administrative documents had not previously been submitted by appellant but that
they were not relevant to the wage-earning capacity and pay rate issues of the present case. It
determined that the report of Dr. Trotter was not relevant to the main issue of the present case
because Dr. Trotter did not provide a clear opinion that appellant could not physically perform
the constructed position of graphic designer at the time of the Office’s wage-earning capacity
determination.
In a letter dated April 27, 2006 and received by the Office on May 3, 2006, appellant
requested reconsideration of her claim. She argued that the Office had ignored her physical
condition when it determined that she could work in the constructed position of graphic designer
and claimed that she had been totally disabled since 1982. Appellant submitted the findings of
diagnostic testing obtained between February 2005 and March 2006, including reports of
magnetic resonance imaging tests, computerized tomography scans and a polysomnograph test.
In a report dated March 22, 2006, Dr. Godofsky stated that appellant was psychiatrically capable
of working four to six hours per day. He indicated that he would defer to appellant’s other
physicians regarding the impact of her physical conditions on her ability to work.

3

In a July 31, 2006 decision, the Office denied appellant’s request for further review of the
merits of her claim on the grounds that her request was untimely filed and failed to demonstrate
clear evidence of error.3
LEGAL PRECEDENT
To be entitled to a merit review of an Office decision denying or terminating a benefit, a
claimant must file her application for review within one year of the date of that decision.4 The
Board has found that the imposition of the one-year limitation does not constitute an abuse of the
discretionary authority granted the Office under section 8128(a) of the Federal Employees’
Compensation Act.5
The Office, however, may not deny an application for review solely on the grounds that
the application was not timely filed. When an application for review is not timely filed, the
Office must nevertheless undertake a limited review to determine whether the application
establishes “clear evidence of error.”6 Office regulations and procedure provide that the Office
will reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation set
forth in 20 C.F.R. § 10.607(a), if the claimant’s application for review shows “clear evidence of
error” on the part of the Office.7
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.8 The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error.9 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.10 It is not enough merely to show that the evidence could be construed

3

Appellant submitted additional evidence after the Office’s July 31, 2006 decision, but the Board cannot consider
such evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).
4

20 C.F.R. § 10.607(a). According to Office procedure, the one-year period for requesting reconsideration begins
on the date of the original Office decision, but the right to reconsideration within one year also accompanies any
subsequent merit decision on the issues, including any merit decision by the Board. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3b (January 2004).
5

5 U.S.C. § 2128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

6

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

7

20 C.F.R. § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.3d (January 2004). Office procedure further provides, “The term ‛clear evidence of error’ is intended to
represent a difficult standard. The claimant must present evidence which on its face shows that the [Office] made an
error (for example, proof that a schedule award was miscalculated). Evidence such as a detailed, well-rationalized
medical report which, if submitted before the denial was issued, would have created a conflict in medical opinion
requiring further development, is not clear evidence of error.” Id. at Chapter 2.1602.3c.
8

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

9

See Leona N. Travis, 43 ECAB 227, 240 (1991).

10

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

4

so as to produce a contrary conclusion.11 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.12 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office decision.13
ANALYSIS
In its July 13, 2006 decision, the Office properly determined that appellant filed an
untimely request for reconsideration. Appellant’s reconsideration request was filed on May 3,
2006, more than one year after the Office’s November 13, 2003 decision and therefore she must
demonstrate clear evidence of error on the part of the Office in issuing this decision.14
Appellant has not demonstrated clear evidence of error on the part of the Office in issuing
its November 13, 2003 decision. She did not submit the type of positive, precise and explicit
evidence which manifests on its face that the Office committed an error. In connection with her
untimely reconsideration request, appellant argued that the Office had ignored her physical
condition when it determined that she could perform the constructed position of graphic
designer. She claimed that she had been totally disabled since 1982. This argument is not
relevant to the main issues of the present case, i.e., whether the Office properly adjusted
appellant’s compensation in 2002 based on its determination that she was capable of performing
the constructed position of graphic designer for four hours per day and whether the Office used a
proper pay rate after it made this adjustment. Appellant has presented a medical argument that
she was physically unable to perform the graphic designer position but she is not a physician and
her opinion is not relevant with respect to this medical question.15
Appellant submitted the findings of diagnostic testing obtained between February 2005
and March 2006 and a March 22, 2006 report of Dr. Godofsky, an attending Board-certified
psychiatrist and neurologist. These reports are not relevant to the main issues of the present case
because they do not provide any opinion that appellant could not perform the graphic designer
position at the time her compensation was adjusted in 2002. Dr. Godofsky stated that appellant
was psychiatrically capable of working four to six hours per day whereas the graphic designer
position only required working four hours per day. Moreover, he indicated that he would defer

11

See Leona N. Travis, supra note 9.

12

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

13

Leon D. Faidley, Jr., supra note 5.

14

The Board notes that the one-year period for requesting reconsideration began on the date of the Office’s
November 13, 2003 decision and not the date of the Board’s January 10, 2006 decision because the Board’s decision
was not on the merits. See supra note 4.
15

See Jaya K. Asaramo, 55 ECAB 200 (2004).

5

to appellant’s other physicians regarding the impact of her physical conditions on her ability to
work.16
For these reasons, the evidence submitted by appellant does not raise a substantial
question concerning the correctness of the Office’s November 13, 2003 decision and the Office
properly determined that she did not show clear evidence of error in that decision.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of her claim on the grounds that her request was untimely filed and failed to
demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
July 31, 2006 decision is affirmed.
Issued: July 5, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

16

In addition, none of the evidence or argument submitted by appellant addressed the pay rate issue of the present

case.

6

